DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/20/20201.
	Claims 15-30 are pending.	
	Claims 15, 20, and 30 are withdrawn as being drawn to non-elected groups or species.
	Claims 15-19 and 21-29 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	It is noted that Applicant elected:
Ground Natural Calcium Carbonate as the calcium carbonate species,
Phosphoric acid as the acid,
Chloramphenicol as the active (note that in the process of searching the elected species, art was found that reads upon the other ‘most preferable’ species – 2-phenylphenol, and as such, said art is applied and the species election is expanded to include said species).
Drop-wise as the specific loading.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite that the composition has particular properties which differ from the properties of the active ingredient under “identical conditions”.  It is unclear what Applicant believes to be the metes and bounds of the claim since under identical conditions the composition would necessarily have identical properties.  For the sake of compact prosecution, the Examiner is proceeding under the position that if the prior art teaches the instantly claimed composition it would necessarily have the identified properties.  Appropriate correction is required.  

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in claim 29, the phrases "preferably", "more preferably", and "most preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 16-19 and 21-29 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al (WO 2010/037753) (IDS Reference).
	Gane teaches an aqueous system comprising water and a loaded particulate carrier comprising a surface-reacted calcium carbonate loaded with an active agent.  The system is prepared by the method of loading the surface reacted calcium carbonate with an active ingredient, such as 2-phenylphenol (see entire document, for instance,  claim 11, claim 16, and page 10, lines 4-9).  Further, Gane teaches that the active can be added dropwise and then mixed (see entire document, for instance, page 27, lines 1-11).  The calcium carbonate is taught as being ground natural calcium carbonate (see entire document, for instance, page 3, lines 14-17).  The natural calcium carbonate is taught as being treated with phosphoric acid (see entire document, for instance, claim 5, and page 14, lines 17-20).  It is noted that the pKa of the acid is taught as being less than 2.5 or less than 0 (see entire document, for instance, page 4, lines 1-6).  Gane further teaches that carbon dioxide treatment can be carried out with the acid treatment (see entire document, for instance, page 4, lines 20-21 and page 6, lines 21-23).  It is further noted that H3O+ treatment can be utilized (see entire document, for instance, 2/g (see entire document, for instance, claim 6, and page 7, lines 21-24).  The pH of the composition is preferably 7.5 (see entire document, for instance, page 3, lines 19-22).  
	While Gane teaches all of the instantly claimed components and steps and their claimed orientation, Gane does not exemplify a single example all of said required limitations. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to follow the teachings of Gane, and thereby arrive at the instantly claimed method.  It is noted that by doing no more than following the guidance and suggestions within Gane one would perform the instantly claimed method.
It is noted that when mixing the same components in the same manner would result in the same composition.  It if further noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” In the instant situation, one would be motivated to load the active agent into the surface reacted ground natural calcium carbonate in an amount sufficient to deliver the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611